DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5 and 14-18 are rejected under 35 U.S.C. 103 as being obvious over Salsich (US 2018/0049277) in view of Bourke (US 2016/0278168).
With respect to the limitations of claims 1 and 4, Salsich teaches an induction heating system (Figs 1-5, induction heating system 100, 0022), comprising: an induction power source configured to generate induction-type power (induction heating power supply 102, 0022); an induction heating tool configured to use the induction-type power to perform a heating operation (induction heating cable 104, 0022); a memory device (data collection device 106, 0022) attached to (coupling circuit 128, filter circuit 142, 0035) the induction heating tool, the memory device is configured to store data relating to the induction heating tool (0020, 0033); and a communication device (receiver circuit 112, storage device 120, 0030, 0031) associated with the induction power source (102), the communication device (112, 120) is configured to read the data from the memory device (106) using a close proximity communication protocol (WiFi, Bluetooth, 0030) when the memory device is in close proximity.  Salsich discloses the claimed invention except for explicitly showing the data collection device having a memory device; the communication device is an RFID interrogator.
However, Bourke discloses the data collection device (Figs 1, 9, 10, sensor 22, RFID tag 26, RFID tag 108, 0030, 0049) having a memory device (0007, memory storage); the communication device is an RFID interrogator (Figs 1, 9, 10 transmitter/receiver 42, interrogator antenna 40, interrogator 24, RFID reader 139, 0032, 0053) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the induction heating system of Salsich having a data collection device with a RFID data reader 136 (0035) with the data collection device having a memory device of Bourke for the purpose of providing a known RFID tag configuration that allows for storage and updating of digital information on the associated tags (0007).  It would also have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the induction heating system of Salsich having a communication device with the communication device is an RFID interrogator of Bourke for the purpose of providing a known transmitter / receiver configuration that is operable to successively interrogate the RFID tag to decode reply signals from the tag (0031).
With respect to the limitations of claims 5 and 18, Salsich teaches the data comprises an amount of time (0027, time information).  Salsich in view of Bourke discloses the claimed invention except for the data comprises an amount of time the induction heating tool has been in use.  However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention was made to have the data comprises an amount of time the induction heating tool has been in use, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable time tracking characteristic involves only routine skill in the art (see MPEP 2144.04).
With respect to the limitations of claims 14, 15, 16 and 17, Salsich teaches a method, comprising: reading data (receiver circuit 112, storage device 120, 0030, 0031) from a memory device (data collection device 106, 0022) associated with an induction heating tool (Figs 1-5, induction heating system 100, induction heating cable 104, 0022) via close proximity communication (WiFi, Bluetooth, 0030) using a communication device (receiver circuit 112, storage device 120, 0030, 0031) associated with an induction power supply (induction heating power supply 102, 0022), the induction power supply (102) is configured to provide induction-type power to the induction heating tool.  Salsich discloses the claimed invention except for explicitly showing the data collection device having a memory device; further comprising writing data to the memory device via close proximity communication using the communication device; the communication device is an RFID interrogator.
However, Bourke discloses the data collection device (Figs 1, 9, 10, sensor 22, RFID tag 26, RFID tag 108, 0030, 0049) having a memory device (0007, memory storage); further comprising writing data (0014, claim 11, reader/writer) to the memory device via close proximity communication using the communication device; the communication device is an RFID interrogator (Figs 1, 9, 10 transmitter/receiver 42, interrogator antenna 40, interrogator 24, RFID reader 139, 0032, 0053) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the induction heating method of Salsich having a data collection device with a RFID data reader 136 (0035) with the data collection device having a memory device; further comprising writing data to the memory device via close proximity communication using the communication device of Bourke for the purpose of providing a known RFID tag, interrogator configuration that allows for storage and updating of digital information on the associated tags (0007).  It would also have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the induction heating method of Salsich having a communication device with the communication device is an RFID interrogator of Bourke for the purpose of providing a known transmitter / receiver configuration that is operable to successively interrogate the RFID tag to decode reply signals from the tag (0031).

Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Salsich (US 2018/0049277) in view of Bourke (US 2016/0278168) as applied to claim 1, further in view of Denis (US 2016/0175970).
With respect to the limitations of claim 2, Salsich in view of Bourke discloses the claimed invention except for further comprising a user interface configured to present the data to an operator.  However, Denis discloses further comprising a user interface (Fig 1, display 26, 0018) configured to present the data (DAC 38, 0023) to an operator is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the induction heating system of Salsich having a power supply with a communication device silent to a user interface with the further comprising a user interface configured to present the data to an operator of Denis for the purpose of providing a known user interface display configuration that is suitable for presenting, showing, or indicating information to an operator (0018).

Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Salsich (US 2018/0049277) in view of Bourke (US 2016/0278168) as applied to claim 1, further in view of Hillen (US 2014/0266576).
With respect to the limitations of claim 3, Salsich in view of Bourke discloses the memory device is a close proximity communication device (RFID tag with memory as disclosed by Bourke).  Salsich in view of Bourke discloses the claimed invention except for the memory device is an NFC tag.  However, Hillen discloses the memory device (Fig 12, memory 1284, 0110) is an NFC tag (NFC 1292, 0110) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the induction heating system of Salsich having a close proximity memory device with the memory device is an NFC tag of Hillen for the purpose of providing a known alternative NFC tag that allows for secure, short-range, low-power communication protocol between two devices (0005, 0006, 0008).

Claims 6, 19 and 20 are rejected under 35 U.S.C. 103 as being obvious over Salsich (US 2018/0049277) in view of Bourke (US 2016/0278168) as applied to claims 1 and 14, further in view of Enyedy (US 2012/0160897).
With respect to the limitations of claims 6, 19 and 20, Salsich in view of Bourke discloses the claimed invention except for a user interface is configured to deliver an alert in response to the amount of time meeting or exceeding a threshold.  However, a user interface is configured to deliver an alert in response to the amount of time meeting or exceeding a threshold is known in the art.  Enyedy, for example, discloses a user interface is configured to deliver an alert in response to monitored parameter meeting or exceeding a threshold (0028, the control electronics monitors the motor current and/or power and if either or both exceed a threshold, indicating the beginning of a tangle, then the control electronics signals the motor 303 to stop operation and/or provide a warning or error signal to an operator, for example through a display panel) has the advantage of providing a known user interface configuration that provides a warning or error signal to an operator when a threshold is exceeded (0028).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the induction heating system and method of Salsich in view of Bourke monitoring an amount of time with the recited user interface configuration of Enyedy for the purpose of providing a known user interface configuration that provides a warning or error signal to an operator when a threshold is exceeded.

Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Salsich (US 2018/0049277) in view of Bourke (US 2016/0278168) as applied to claim 1, further in view of Sherrill (US 2015/0034629).
With respect to the limitations of claim 7, Salsich in view of Bourke discloses the claimed invention except for the induction heating tool is coupled to the induction power supply through a junction box.  However, Sherrill discloses the induction heating tool (Fig 1, coil element 28, coil assembly 40, 0015) is coupled to the induction power supply (power supply 12, 0012) through a junction box (coupling 62, 0018) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the induction heating system of Salsich in view of Bourke having and induction heating tool coupled to the induction power with the junction box coupling the induction heating tool the induction power supply of Sherrill for the purpose of providing a known detachably coupled induction heating tool configuration that allows the tool to be quickly coupled or decoupled from the power supply for maintenance or cleaning.  

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being obvious over Salsich (US 2018/0049277) in view of Bourke (US 2016/0278168) and Sherrill (US 2015/0034629).
With respect to the limitations of claim 8, Salsich teaches an induction heating tool (Figs 1-5, induction heating cable 104, 0022), comprising: a memory device (data collection device 106, 0022) configured to store data relating to the induction heating tool (0020, 0033).  Salsich discloses the claimed invention except for explicitly showing the induction heating tool having a coil configured to receive electrical power to perform a heating operation; the data collection device having a memory device.
However, Bourke discloses the data collection device (Figs 1, 9, 10, sensor 22, RFID tag 26, RFID tag 108, 0030, 0049) having a memory device (0007, memory storage) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the induction heating tool of Salsich having a data collection device with a RFID data reader 136 (0035) with the data collection device having a memory device of Bourke for the purpose of providing a known RFID tag configuration that allows for storage and updating of digital information on the associated tags (0007). 
Additionally, Sherrill discloses the induction heating tool (Fig 1, heating device 16, 0013) having a coil (coil element 28, 0013) configured to receive electrical power to perform a heating operation is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the induction heating tool of Salsich in view of Bourke having an induction heating tool with the induction heating tool having a coil configured to receive electrical power to perform a heating operation of Sherrill for the purpose of providing a known induction heating tool configuration that is suitable for heating of cylindrical or hollow workpieces (0004).
With respect to the limitations of claim 13, Salsich teaches the data comprises an amount of time (0027, time information).  Salsich in view of Bourke and Sherrill discloses the claimed invention except for the data comprises an amount of time the induction heating tool has been in use.  However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention was made to have the data comprises an amount of time the induction heating tool has been in use, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable time tracking characteristic involves only routine skill in the art (see MPEP 2144.04).

Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Salsich (US 2018/0049277) in view of Bourke (US 2016/0278168) and Sherrill (US 2015/0034629) as applied to claim 8, further in view of Ulrich (US 2004/0084443).
With respect to the limitations of claim 9, Salsich in view of Bourke and Sherrill discloses the claimed invention except for further comprising: a plug configured for coupling to a port, and a cable having a first end coupled to the plug and a second end coupled to the coil.  However, Ulrich discloses further comprising: a plug (Fig 1, connector assembly 114, 0029) configured for coupling to a port, and a cable (heating cables 56, 57, 0029) having a first end coupled to the plug (114) and a second end coupled to the coil (coils 60, 61, 0020) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the induction heating tool of Salsich in view of Bourke and Sherrill having an induction heating tool coupled to the induction power with the recited plug configuration of Ulrich coupling the induction heating tool to the induction power supply for the purpose of providing a known detachably coupled induction heating tool configuration that allows the tool to be quickly coupled or decoupled from the power supply for maintenance or cleaning.  

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being obvious over Salsich (US 2018/0049277) in view of Bourke (US 2016/0278168), Sherrill (US 2015/0034629) and Temby (US 2013/0264319).
With respect to the limitations of claims 10 and 11, Salsich in view of Bourke, Sherrill and Ulrich discloses the claimed invention except for the memory device is positioned in the plug; the memory device is positioned adjacent the first end of the cable.  However, Temby discloses the memory (RFID memory as disclosed by Bourke) device (Fig 2, RFID tag 203, 0060) is positioned adjacent the first end of the cable (cable 108, 0060) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the induction heating tool of Salsich in view of Bourke and Sherrill and Ulrich with the memory device is positioned adjacent the first end of the cable of Temby for the purpose of identifying the system to identify the cable at the processing location (0060). Additionally, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention was made to have the memory device is positioned in the plug, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable memory device location involves only routine skill in the art (see MPEP 2144.04).

Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Salsich (US 2018/0049277) in view of Bourke (US 2016/0278168) and Sherrill (US 2015/0034629) as applied to claim 8, further in view of Hillen (US 2014/0266576).
With respect to the limitations of claim 12, Salsich in view of Bourke discloses the memory device is a close proximity communication device (RFID tag with memory as disclosed by Bourke).  Salsich in view of Bourke and Sherrill discloses the claimed invention except for the memory device is an NFC tag.  However, Hillen discloses the memory device (Fig 12, memory 1284, 0110) is an NFC tag (NFC 1292, 0110) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the induction heating tool of Salsich in view of Bourke and Sherrill having a close proximity memory device with the memory device is an NFC tag of Hillen for the purpose of providing a known alternative NFC tag that allows for secure, short-range, low-power communication protocol between two devices (0005, 0006, 0008).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        9/15/2021